               Case 1:18-cv-10017-GBD Document 25 Filed 04/22/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                                    X
RAMON HIDALGO,

                                                  Plaintiff,

                    -against-                                                     ORDER APPROVING FLSA
                                                                                      SETTLEMENT
VILLFORD REAL TY CORPORATION,
                                                                                     18 Civ. 10017 (GBD)
                                                  Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


GEORGE B. DANIELS, United States District Judge:

         The parties in this FLSA action have reached a settlement and jointly move this Court for

an order approving the settlement and dismissing the case. (ECF No. 24.) This Court, having

reviewed the terms of the parties' settlement agreement pursuant to Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together

with the exhibits attached thereto, hereby GRANTS the parties' motion and FURTHER ORDERS

that:

          1. The settlement payment to Plaintiff in the amount of $31,358 is approved;

         2. The payment of attorneys' fees and expenses to Plaintiffs attorneys in the amount of

              $16,142 is approved; and

         3. This action is dismissed with prejudice and without costs to any party, other than to the

              extent set forth in the parties' settlement agreement and herein approved.

         The Clerk of Court is directed to close this case accordingly.

Dated: New York, New York                                                    SO ORDERED.
       Aprill8,2019

                                                                      ,J              /E.
                                                                                     . DANIELS
                                                                                              JxJn~
